Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 1 of 13 PageID #: 1442




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


 UNITED STATES OF AMERICA,                           3:07-CR-30106-01-KES

                    Plaintiff,

       vs.                                       ORDER DENYING MOTION
                                               FOR COMPASSIONATE RELEASE
 JUSTIN SHIELDS,
 a/k/a “Tubs”
                    Defendant.


      Defendant, Justin Shields, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 91. Plaintiff, the United States of America,

opposes the motion. Docket 100. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On February 25, 2008, Shields pleaded guilty to kidnapping in violation

of 18 U.S.C. §§ 1153 and 1201. Dockets 52, 57. On June 16, 2008, the court

sentenced Shields to 360 months in custody and five years of supervised

release. Docket 68; Docket 70 at 2-3.

      Shields is incarcerated at United States Penitentiary (USP Leavenworth),

a medium security facility, in Leavenworth, Kansas. Docket 91 at 2. The total

population at USP Leavenworth is 1,512 persons. Fed. Bureau of Prisons,

https://www.bop.gov/locations/institutions/lvn/ (last visited Feb. 22, 2021).

As of February 26, 2021, there are currently 20 active COVID-19 cases

between USP Leavenworth’s inmates and staff, two inmate deaths have

occurred from COVID-19, and 875 inmates and five staff have recovered from
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 2 of 13 PageID #: 1443




COVID-19. See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/

(last visited Feb. 26, 2021).

      Shields is 45 years old. https://www.bop.gov/inmateloc/ (last visited

Feb. 22, 2021). As of March 20, 2020, Shields was 265 pounds and 72 inches

tall. Docket 94 at 12, 691. Based on his weight and height, his body mass

index (BMI) is 35.9. See Adult BMI Calculator, Ctrs. for Disease Control &

Prevention, ttps://www.cdc.gov/healthyweight/assessing/bmi/

adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited Feb. 22,

2021). Shields alleges he contracted COVID-19 within the facility. Docket 91 at

2; Docket 96 at 1. He further asserts that since his diagnosis he has suffered

from difficulty breathing, headaches, pain in his kidneys, and has never felt

sicker in his life. Docket 91 at 2. He argues USP Leavenworth is facing a major

outbreak and the facility cannot provide the medical care that his conditions

require, therefore warranting compassionate release. Id. at 2-4.

      On May 27, 2020 Shields completed an Inmate Request to Staff form,

requesting he be considered for compassionate release due to COVID-19.

Docket 94 at 955-57. On June 22, 2020, the warden denied Shields’ request.

Id. at 958. Shields appealed the denial and was further denied relief. Id. at 953-

54. On December 7, 2020, Shields filed a pro se motion with the court for relief

under the First Step Act. Docket 91. Shields’ counsel subsequently filed a

supplement to his pro se motion. Docket 96.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.
                                        2
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 3 of 13 PageID #: 1444




§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. Compassionate

release provides a narrow path for defendants with “extraordinary and

compelling reasons” to leave prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a

reduction in sentence must take into consideration the 18 U.S.C. § 3553(a)

sentencing factors and be consistent with applicable policy statements issued

by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was adopted

before the FSA was passed, requires both “extraordinary and compelling

reasons” to warrant a sentence reduction and that the defendant not pose a

danger to the safety of others.” USSG § 1B1.13(1)-(2) (Nov. 2018). The burden

to establish that a sentence reduction is warranted under 18 U.S.C. § 3582(c)

rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th

Cir. 2016).

      Shields argues the global COVID-19 crisis along with his health

conditions satisfy the “extraordinary and compelling reasons” standard under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 91 at 1-4; Docket 96 at 1, 3-13.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted
                                        3
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 4 of 13 PageID #: 1445




all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Shields submitted a request for compassionate release due to COVID-19

to the warden that was denied on June 22, 2020. Docket 94 at 955-58.

Thereafter, Shields appealed the denial of his request and was again denied. Id.

at 953-54. The court concludes Shields has satisfied the administrative

exhaustion requirement and reviews the matter on the merits.

II.   Extraordinary and Compelling Reasons

      Though section 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t).

Rather, the Sentencing Commission was directed to describe what should be

considered extraordinary and compelling reasons and fashion “the criteria to be

applied and a list of specific examples.” Id. As directed, the Sentencing

Commission did so by limiting “extraordinary and compelling reasons” to four

scenarios. USSG § 1B1.13, comment. n.1(A)-(C). The four scenarios pertain to a

defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, and (4) compelling family circumstances. Id. A fifth

catch-all category also exists for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through


                                         4
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 5 of 13 PageID #: 1446




(C)” as determined by the Director of the Bureau of Prisons. USSG § 1B1.13,

comment. n.1(D).

      The Sentencing Commission’s guidance in § 1B1.13 was provided prior

to the passage of the FSA amending section 3582(c)(1)(A) and has not been

updated because the commission lacks a quorum. See United States v. Beck,

425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission

lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely

there will be a policy statement applicable to [compassionate-release] motions

brought by defendants in the near future.”). As a result, district courts

including this one have questioned whether the previous policy statement still

applies. See United States v. Rodd, Criminal No. 13-230, 2019 WL 5623973, at

*3 (D. Minn. Oct. 31, 2019); United States v. Brown, 4:05-CR-00227-1, 2020

WL 2091802, at *5-6 (S.D. Iowa Apr. 29, 2020); United States v. Poole, 4:15-CR-

4009-KES, 2020 WL 4673329, at *2 (D.S.D. Aug. 12, 2020).

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

federal judges.” United States v. Condon, 458 F. Supp. 3d 1114, 1118 (D.N.D.

2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

2019); Beck, 425 F. Supp. 3d at 578-80; United States v. Cantu, 423 F. Supp.

3d 345, 352-53 (S.D. Tex. 2019)); see also United States v. Rivernider, 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020). A fellow court in this district has held

that the “court retains its independent authority to consider the full slate of


                                        5
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 6 of 13 PageID #: 1447




extraordinary and compelling reasons that an imprisoned person might

bring[.]” United States v. Magnuson, 5:15-cr-50059-JLV, 2020 WL 7318109, at

*5 (D.S.D. Dec. 11, 2020) (internal quotations omitted). This uncertainty has

not yet been addressed by the Eighth Circuit. See United States v. Loggins, 966

F.3d 891, 892 (8th Cir. 2020) (“We need not decide whether the statute

supersedes the policy statement in this respect . . . .”); United States v. Rodd,

966 F.3d 740, 747 (8th Cir. 2020) (“We need not determine whether the district

court erred in adhering to the policy statements in § 1B1.13.”).

      It is clear Congress desired to increase the use of compassionate release

by allowing defendants to directly petition the sentencing court after

exhausting administrative remedies. See 132 Stat. at 5239. The statute

instructs that the court may reduce a term of imprisonment for “extraordinary

and compelling reasons” if “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). This court has assumed the policy statements still apply to

compassionate release motions brought under the FSA and utilizes USSG §

1B.13, Application Notes 1(A)-(D) to guide its analysis. See, e.g., United States

v. Dressen, 4:17-CR-40047-01-KES, 2020 WL 5642313, at *3 (D.S.D. Sept. 22,

2020) summarily aff’d (8th Cir. Oct. 9, 2020); United States v. Adame, 4:18-CR-

40117-05-KES, 2020 WL 7212096, at *3 (D.S.D. Dec. 7, 2020); United States v.

Nyuon, 4:12-CR-40017-01-KES, 2020 WL 7029873, at *3 (D.S.D. Nov. 30,

2020).

      Shields contends the ongoing COVID-19 pandemic in combination with


                                         6
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 7 of 13 PageID #: 1448




his health conditions satisfy the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 91 at 3-4; Docket 96 at 1.

Shields requests relief under the medical conditions category, U.S.S.G. §

1B1.13 comment note 1(A), and the catch-all provision, U.S.S.G. § 1B1.13

comment note 1(D). Docket 96 at 3-13.

      Assuming the court’s discretion to consider compassionate release is at

least as broad as the outdated policy statement of the Sentencing Commission,

Shields has failed to show that his reasons for release rise to the level of

“extraordinary and compelling” circumstances justifying a reduction in

sentence.

      A.    Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) has identified the following conditions as ones that do pose an increased

risk of severe illness from COVID-19: cancer, chronic kidney disease, chronic

obstructive pulmonary disease, obesity (a BMI of 30 or higher), heart

conditions, sickle cell disease, type 2 diabetes, and several others. People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (updated Feb. 22,

2021). The CDC advises that other medical conditions might pose an increased

risk of severe illness from COVID-19, including moderate to severe asthma,

cystic fibrosis, hypertension or high blood pressure, liver disease, being

overweight, type 1 diabetes, and several others. Id.


                                         7
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 8 of 13 PageID #: 1449




      The court has reviewed the medical records submitted in this case.

Shields’ medical conditions include obesity, post laminectomy syndrome and

cervical disc disorder. Docket 94 at 1, 445, 637; Docket 96 at 1-2. Based on

Shields’ height and weight, his BMI is 35.9, which is obese. Docket 94 at 12,

691. Shields’ obesity is a condition that increases the risk of severe illness from

COVID-19. Shields’ other medical conditions—post laminectomy syndrome and

cervical disc disorder—are not among those identified by the CDC as increasing

or potentially increasing the risk of severe illness from COVID-19.

      This court has required a more particularized showing of risk and has

concluded obesity alone or in combination with other conditions that might

increase the risk is not an extraordinary and compelling reason warranting

compassionate release in the age of the COVID-19 pandemic. See, e.g., United

States v. Wright, 4:16-CR-40083-04-KES, Docket 545 (D.S.D. Feb. 4, 2021)

(denying compassionate release to defendant with BMI of 35.5 or 33.3, bipolar

disorder, asthma, latent tuberculosis infection, and chronic and allergic

rhinitis); Adame, 2020 WL 7212096, at *4; (denying compassionate release to

defendant with BMI of 33.8, asthma, anxiety, and positive case of COVID-19);

United States v. McAbee, No. 4:14-CR-40027-01-KES, 2020 WL 5231439, at *3

(D.S.D. Sept. 2, 2020) (finding defendant with asthma and a BMI of 30.8 or

31.7 did not establish extraordinary and compelling reasons). Shields’

conditions are similar to those where the court has denied compassionate

release motions.

      Shields argues his prior course of COVID-19 and alleged complications


                                        8
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 9 of 13 PageID #: 1450




that resulted from the illness should be considered. Docket 91 at 3-4. Shields

tested positive for COVID-19 after being exposed on September 3, 2020. Docket

94 at 10. He was considered asymptomatic and placed in quarantine which

consisted of monitoring his vitals. Id. at 7, 10, 30. His only symptoms included

a dry cough and headaches. Id. at 17-19. He had no fever. Id. On September

21, 2020, Shields was released from quarantine and stated his symptoms were

improving at that time. Id. at 7.

      Because Shields has already had COVID-19, there is little reason for him

to be released. Shields claims he currently suffers from complications because

of COVID-19. Docket 91 at 2-4. The medical records indicate that on November

25, 2020, Shields claimed he suffered from dysphagia that he attributed to

COVID-19. Docket 94 at 6; Docket 95 at 35, 39. But an exam showed he had

relatively normal results when he was tested for dysphagia. Docket 95 at 36.

The results state: “[t]he cardiac silhouette is normal. Trachea is midline.

Mediastinal and hilar contours are unremarkable. Lungs and pleural spaces

are clear. Thoracic musculoskeletal structures are age appropriate. Visualized

upper abdomen is grossly unremarkable.” Id.

      While much is still unknown about COVID-19, according to the CDC,

“[c]ases of reinfection with COVID-19 have been reported, but remain rare.”

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html

(updated Oct. 27, 2020) (last visited Feb. 22, 2021). There is a growing

consensus that “people who have had evidence of a prior infection with SARS-

CoV-2, the virus that causes COVID-19, appear to have some degree of


                                        9
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 10 of 13 PageID #: 1451




protection against being reinfected with the virus.” See SARS-CoV-2 Antibodies

Can Protect from Reinfection, NCI Study Suggests, Nat’l Cancer Inst.,

https://www.cancer.gov/news-events/cancer-currents-

blog/2020/coronavirus-antibodies-protect-against-future-infection (dated Dec.

21, 2020) (last visited Feb. 26, 2021); see also Director’s Blog—COVID-19

Reinfection: Study of Healthcare Workers Shows COVID-19 Immunity Lasts

Many Months, Nat’l Inst. Health, https://www/nih.gov/news-events/news-

releases/nih--study-finds-people-sars-cov-2-antibodies-may-have-low-risk-

future-infection (dated Dec. 8, 2020) (last visited Feb. 11, 2021) (discussing

study of England healthcare workers suggesting that “acquired immunity from

an initial COVID-19 infection offers protection against reinfection for six

months or maybe longer.”).

      The court believes Shields’ medical conditions are appropriately managed

at USP Leavenworth, the facility is engaged in appropriate efforts to protect

inmates against the spread of COVID-19, and the facility would act to treat any

inmate who does contract COVID-19. The fact that USP Leavenworth had a

COVID-19 outbreak does not negate such conclusions. The statistical

information for USP Leavenworth demonstrates a widespread COVID-19

outbreak occurred, but it was not devastating. There were two deaths as a

result, and 880 inmates including Shields have recovered. This persuades the

court that USP Leavenworth has acted appropriately to treat inmates who do

contract COVID-19.




                                        10
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 11 of 13 PageID #: 1452




      Recently, the Bureau of Prisons has implemented a COVID-19

vaccination plan and has begun administering vaccines to inmates and staff.

See “Learn more about vaccinations and view individual facility stats” hyperlink

BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited Feb.

26, 2021). As of February 26, 2021, 56,705 doses have been administered

systemwide. Id. That number is increasing daily. Though inoculations have not

yet started at USP Leavenworth, the BOP advises those inmates who wish to

receive the vaccine will have an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher
      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.

Id.

      It is understandable that Shields is concerned about his health in the

age of COVID-19, and the court does not minimize those concerns.

Nevertheless, the court concludes Shields’ medical conditions coupled with his

history of COVID-19 and the present conditions at USP Leavenworth do not

clear the high bar necessary to warrant compassionate release for

extraordinary and compelling reasons. Furthermore, the court has denied

compassionate release motions under circumstances similar to his. See United

States v. Brunston, 4:18-CR-40145-KES, Docket 68 (D.S.D. May 26, 2020)

(denying compassionate release after defendant had confirmed case of COVID-

19) United States v. Odie, 4:17-CR-40016-01-KES, Docket 214 (D.S.D. Jan. 26,




                                        11
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 12 of 13 PageID #: 1453




2021) (denying reconsideration of compassionate release for defendant with

confirmed case of mild COVID-19).

       B.    Catch-all Category, Note 1(D)

       The catch-all category in Note 1(D) does not result in a different outcome.

The catch-all category allows for release if there are extraordinary and

compelling reasons other than, or in combination with, those identified in 1(A)

through 1(C). USSG § 1B1.13, comment. n.1(D). Even after considering the

ongoing COVID-19 pandemic combined with Shields’ medical conditions, the

court is not convinced that extraordinary and compelling reasons exist to

release Shields early from custody.

III.   Sentencing Factors of § 3553(a)

       Although the court need not consider the 3553(a) factors because

Shields’ circumstances fail to meet the high bar of “extraordinary and

compelling reasons” warranting a sentence reduction, such sentencing factors

underscore the point.

       Shields’ conviction stems from kidnapping. The offense involved Shields

violently attacking his wife while under the influence of alcohol and narcotics.

PSR ¶¶ 10-14. Shields entered her bedroom uninvited and restrained her from

leaving. Id. ¶ 12. He cut her throat with a knife and continued to stab her until

the knife broke. Id. ¶ 13. Shields continued to attack his wife, using two other

knives and a pool cue to assault her. Id. ¶ 14. Afterwards, Shields shoved her

in a car and was eventually apprehended by police. Id. ¶¶ 16-17. The total

offense level was calculated as 42, and Shields had 11 scorable history points


                                        12
Case 3:07-cr-30106-KES Document 102 Filed 02/26/21 Page 13 of 13 PageID #: 1454




resulting in a criminal history category V. Id. ¶¶ 39, 50-52. The guideline range

for his sentence was 360 months to life in custody. Id. ¶ 79. The court

sentenced Shields to 360 months. Docket 70 at 2. Shields has served

approximately half of his statutory term. Docket 94 at 935.

      After careful consideration of his motion and the § 3553(a) factors, the

court concludes Shields’ sentence of 360 months in custody with five years of

supervised release continues to be appropriate for the seriousness of the

offense to which he pleaded guilty.


                                      CONCLUSION

      Shields has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 91) is denied.

      Dated February 26, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                       13
